Form NMDap
                                     UNITED STATES BANKRUPTCY COURT
                                                       for the
                                       California Northern Bankruptcy Court

In Re: ,
       Debtor(s).                                              Case No.:

                                                               Chapter:

         Mustafa Azim ,                                        Adversary No. 19−01037
         Plaintiff(s)

vs.

         U.S. Bank National Association ,
         Defendant(s).




                                ORDER AND NOTICE OF MISSING DOCUMENTS
                                OR UNPAID FEES IN ADVERSARY PROCEEDING



    According to the court's records, at the time of filing the complaint on 10/24/19, it appears that the above−named
Plaintiff(s) did not file the required documents or, if applicable, pay the appropriate filing fee as indicated below:


      Adversary Cover Sheet


      Failure to Pay Filing Fee of $350.00


      Other:



   IT IS ORDERED that the Plaintiff(s) file the documents and/or pay the required filing fee within fourteen (14)
days. Failure to comply within 14 days could result in the complaint being dismissed for lack of prosecution.

Dated: 10/24/19                                      By the Court:


                                                     Roger L. Efremsky
                                                     United States Bankruptcy Judge




         Case: 19-01037        Doc# 2        Filed: 10/24/19    Entered: 10/24/19 15:00:13        Page 1 of 1
